Citation Nr: 0126438	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  98-17 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than March 26, 1997 
for a grant of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel
INTRODUCTION

The veteran had active service from October 1954 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision of the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO).  The decision granted the veteran a 
nonservice-connected pension effective March 26, 1997.  The 
veteran has appealed the effective date.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran filed a VA Form 21-526 (Veteran's Application 
for Compensation or Pension) on December 12, 1983.

3.  The veteran's claim, filed on December 12, 1983, was 
abandoned.

4.  A VA Form 21-526 was next received on March 26, 1997.


CONCLUSION OF LAW

The legal criteria for an effective date of earlier than 
March 26, 1997 for allowance of nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West. Supp. 2001).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's 1983 claim for 
disability compensation or pension, his 1997 pension claim, a 
VA examination report, the veteran's private medical 
treatment records, affidavits from friends and family of the 
veteran, statements from the veteran, and the veteran's 
testimony at a video conference hearing before a Member of 
the Board held on August 14, 2001.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
entitlement to an earlier effective date for nonservice-
connected pension.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).






II.  Factual Background

The veteran filed a VA Form 21-526 (Veteran's Application for 
Compensation and Pension) on December 12, 1983.  On the form, 
the veteran claimed benefits for alcoholism and ensuing 
psychiatric difficulties.  He crossed out all the sections of 
the form relating to employment and income.  In January 1984, 
the veteran sent a letter to the RO stating he was filing for 
" service connected disability."  He also stated that he 
was 100 percent disabled.  The veteran indicated in his 
letter that he was forced to enlist at the age of fourteen by 
members of his family.  Consequently, he contends, he became 
an alcoholic and suffered emotional problems as a result of 
being in service at such a young age.

The RO sent the veteran a letter, dated March 16, 1984, 
indicating that they were having difficulty obtaining his 
service medical records through normal channels and 
requesting he forward to them any records he had in his 
possession.  If he did not have any such records, but knew 
where such records could be located, he was asked to let the 
RO know.  The letter also informed the veteran that failure 
to submit evidence within 60 days could result in a 
disallowance of his compensation claim without further 
notice.  An information request from the RO indicated that 
the veteran's service medical records were destroyed in a 
fire.  No other correspondence is in the veteran's claim file 
regarding his December 1983 claim.

On March 26, 1997, the veteran filed for disability 
compensation and nonservice-connected pension under the name 
Randy C. Adams.  The veteran legally changed his name from 
Elvin E. Tower to Randy C. Adams in August 1989.  On his 
claim form, the veteran indicated that he could not remember 
who he had worked for one year before he became totally 
disabled nor could he remember any employment history.  The 
veteran was granted a nonservice-connected pension effective 
March 26, 1997.

In August 2001, the veteran testified before a Member of the 
Board at a videoconference hearing.  The veteran stated that 
he had applied for 100 percent service-connected disability 
in December 1983.  The veteran contends that he did not 
receive the RO's March 1984 letter requesting medical records 
from him.  He indicated that he has hardly worked since 1983, 
except for the occasional odd job.  He also stated that in 
1983 he had not worked for probably ten years prior.  The 
veteran's contentions during the hearing were substantially 
to the effect that since he did not receive a formal denial 
of his 1983 claim he was denied due process as well as the 
duty to assist in developing his claim for a non-service 
connected pension.  He stated that he had crossed out the 
sections of his claim form regarding income and employment 
because he did not have any at the time.  In addition, the 
veteran indicated that he moved shortly after filing his 
initial claim.  At that time, he did not give the VA a new 
address, but he did file a forwarding address with the United 
States Postal Service.

III.  Criteria

An award of disability pension may not be effective prior to 
the date entitlement arose.  For claims received before 
October 1, 1984 the effective date is the date of receipt of 
the claim or the date on which the veteran became permanently 
and totally disabled, if the claim was filed within one year 
from such date, whichever is to the advantage of the veteran.  
For claims received on or after October 1, 1984, the 
effective date is the date of receipt of claim.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. §§ 3.400(b)(1)(i), 
3.400(b)(1)(ii) (2000).

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2000).  A formal claim is an initial formal 
application on a form prescribed by the Secretary of the VA.  
A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim for pension may be 
considered to be a claim for compensation.  The greater 
benefit will be awarded unless the claimant specifically 
selects the lesser benefit.  38 C.F.R. § 3.151 (2000).  An 
informal claim is essentially any communication or action 
indicating an intent to apply for one or more benefits.  Such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155 (2000).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of the 1 year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C. § 1805 based on such evidence shall commence not 
earlier than the date of filing of the new claim.  
38 U.S.C.A. § 501 (West 1991); 38 C.F.R. § 3.158(a) (2000).

An application, formal or informal, which has not been 
finally adjudicated, is considered a pending claim.  
38 U.S.C.A. § 501 (West 1991); 38 C.F.R. § 3.160(c) (2000).

IV.  Analysis

The veteran's Application for Compensation and Pension was 
received on December 12, 1983.  In a letter to the RO, the 
veteran stated he was seeking 100 percent service connected 
disability benefits.  In his testimony before a Member of the 
Board, in August 2001, the veteran stated that he put an X 
through the sections of his claim relating to income to 
indicate that he did not have any income at that time.  The 
veteran also testified that he was not specifically limiting 
his 1983 claim to compensation.  The Board notes that 
38 C.F.R. § 3.151 does not require the VA to treat every 
compensation claim as a pension claim or vice versa.  See 
Stewart v. Brown, 10 Vet. App. 15, 18 (1997) in which the 
United States Court of Appeals for Veterans Claims (Court) 
specifically concluded that the VA was not obligated to 
consider a veteran's pension claim as a claim for disability 
compensation for PTSD where the veteran's pension claim 
contained no clear intent to request service connection for 
PTSD and there was no medical evidence indicating a PTSD 
diagnosis until after the veteran had filed a pension 
application.  In this case, the veteran crossed out the 
sections of his 1983 application relating to pension.  In 
addition, the veteran's letter to the RO in support of his 
claim, dated January 1984, specifically stated that the 
veteran was seeking service connected disability benefits.  
Therefore, the overall effect of the information contained in 
the Form 21-526 and the accompanying letter was such that the 
RO was not obligated to develop a claim for non service-
connected pension at that time.

The last communication issued regarding the veteran's 1983 
claim was a March 1984 letter stating that the RO could not 
locate his service medical records.  The letter asked the 
veteran to forward any copies of service medical records that 
he had.  It also stated that failure to submit evidence might 
result in a disallowed claim.  The veteran failed to respond 
within the required 60 days.  The veteran's contends he never 
received the March 1984 letter.  However, "[t]here is a 
presumption of regularity under which it is presumed that 
government officials 'have properly discharged their official 
duties'. United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)." Ashley v. Derwinski, 2 Vet. App. 307, 308 
(1992) (Ashley II); see also Mindenhall v. Brown, 7 Vet. App. 
271 (1994) ("the presumption of regularity . . . applies to 
the VA mailing of the RO decision in the same manner as it 
applies to the BVA mailing of the decision" (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (Ashley I))). 
Therefore, VA is presumed to have properly discharged its 
official duty to mail to the veteran the request for 
information that might assist in substantiating his claim.

"The presumption of regularity is not absolute; it may be 
rebutted by the submission of "clear evidence to the 
contrary". Ashley II, 2 Vet. App. at 309 (citing Rosler v. 
Derwinski, 1 Vet. App. 241, 242 (1991)); see also YT v. 
Brown, 9 Vet. App. 195, 199 (1996); Mindenhall, 7 Vet. App. 
at 274; Ashley I, supra.  Absent any evidence that the 
veteran took affirmative steps specifically to notify VA of 
an address change after filing his original claim and absent 
evidence that mailings to the address appearing on that form 
had been returned as undeliverable, the VA is entitled to 
rely on that address as being the veteran's last known 
address and to use it for purposes of mailing letters and 
notices to the veteran.  See Thompson v. Brown, 8 Vet. App. 
169, 179 (1995), sua sponte reconsid. ordered on other 
grounds, 9 Vet. App. 173 (1996).  In this instance, the 
veteran stated at his hearing that he had not notified the VA 
of his new address.  However, he indicated that he had filed 
a forwarding address with the USPS and had received forwarded 
mail from the address on file with the VA.  As evidence has 
not been presented to rebut the presumption of regularity, 
the Board concludes that the veteran's failure to respond to 
the VA's March 1984 letter resulted in an abandonment of the 
claim.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).

Once a claim is abandoned further action is not taken until a 
new claim is received.  If a new claim is filed and benefits 
awarded, the effective date shall be no earlier than the date 
of the filing of the new claim.  38 C.F.R. § 3.158.  
Accordingly, the veteran is not entitled to an effective date 
earlier than the filing date of his new claim.


ORDER

An effective date of earlier than March 26, 1997 for non-
service connected pension is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

